Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Cedar Junction LLC,
Respondent.

Docket No. C-13-374
FDA Docket No. FDA-2013-H-0130

Decision No. CR2731

Date: March 25, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Cedar Junction LLC, alleging facts and legal
authority sufficient to justify the imposition of a civil money penalty of $250.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to appropriately verify the age of a person
purchasing tobacco products, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act) and its implementing regulations found at 21 C.F.R. Part
1140. CTP seeks a civil money penalty of $250.
On February 8, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that, if it failed to take one of
these actions within 30 days, the Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty. Respondent did not take one of the required
actions within the time provided by regulation.

lam required to issue a default judgment if the Complaint is sufficient to justify a
penalty, and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I must decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Cedar Junction, a business that sells tobacco products
and is located at 662 Highway Y, Eldon, Missouri 65206. This
establishment also serves as a Sinclair gas station.

e On April 27, 2012, an FDA-commissioned inspector observed violations
while inspecting Respondent’s establishment. These violations included
Respondent’s sale of tobacco products to a person younger than 18 years of
age and Respondent’s failure to verify, by means of photographic
identification containing the bearer’s date of birth, the age of a person
purchasing tobacco products.

e On June 14, 2012, CTP issued a Warning Letter to Cedar Junction/Sinclair
regarding the inspector’s observations from April 27, 2012. The letter
stated that Respondent’s sale of tobacco products to a minor violated
regulations found at 21 C.F.R. § 1140.14(a), and Respondent’s failure to
verify the age of a tobacco purchaser, by means of photographic
identification containing the bearer’s date of birth, violated regulations
found at 21 C.F.R. § 1140.14(b)(1). The letter also advised Respondent
that failure to correct the violations could result in the imposition of a civil
money penalty or other regulatory action by FDA.
e¢ On December 10, 2012, FDA commissioned inspectors documented an
additional violation during a subsequent inspection of the establishment.
At approximately 12:48 P.M. CT, a person under the age of 18 was able to
purchase a package of “Grizzly Long Cut Premium Wintergreen”
smokeless tobacco.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

Here, Respondent sold cigarettes or smokeless tobacco to a minor in violation of
the foregoing regulations on two separate occasions, April 27, 2012, and
December 10, 2012. In addition, Respondent did not appropriately check the
photographic identification of a tobacco purchaser prior to the April 27, 2012,
transaction. CTP alleges that the April 27, 2012 violations occurred at Cedar
Junction/Sinclair. Although the Complaint does not state that Cedar
Junction/Sinclair is also known as or is a prior name of Cedar Junction, | infer that
the two names refer to the same retail outlet. Therefore, Respondent’s actions and
omissions on two separate occasions at the same retail outlet constitute violations
of law for which a civil money penalty is merited. Accordingly, I find that a civil
money penalty of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

